DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged.
Claims 1-3 and 6-8 are under examination.
	Claims 4-5 and 9-10 are cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/21/2021 has been considered in full by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/013,112 filed 6/17/2014 is acknowledged.

Claim Objections
Objections to claims 1-4 and 6-9 are withdrawn. Status indicators have been included in the instant reply.

 
	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record. Response to Arguments follows the rejections. 
The following rejection is necessitated by the Supreme Court decision in Alice Corp. Additionally, a rejection over claims 6-8 as being drawn to a signal has been added below.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One: Identification of the Abstract Idea
The claims 1 and 6 recite:
Segmenting a time series into a plurality of segments. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
Calculating a plurality parameters, the plurality of parameters limited to heart rate dynamics of the time series of times between heartbeats including, entropy measure by counting how many template patterns repeat themselves; a quantitative measure of fractal-like scaling properties; and a local dynamics measure that determines how often individual templates in interval time series match each other. This step reads on one that can be performed by the human mind or with math and is therefore an abstract idea. The recited parameters of “entropy measure,” “quantitative measure,” and “local dynamics measure” are mathematical concepts calculated with the formulas in par. 
Analyzing via multivariable algorithms the obtained data consisting of a time series of times between heartbeats and the plurality of parameters corresponding to each of the segments. This step reads on one that can be performed by the human mind or with math and is therefore an abstract idea.
	Claims 1 and 6 further recite the possible “plurality of multivariable algorithms” used to analyze the obtained data and segment parameters:
	logistic regression analysis algorithm; 
K-nearest neighbor analysis algorithm;
regression algorithm; 
neural networks algorithm; 
Bayesian networks algorithm; 
mining algorithm; 
decision tree algorithm; and 
 rough set theory algorithm.
	At least the logistic regression analysis algorithm, regression algorithm, Bayesian networks algorithm; mining algorithm; and decision tree algorithm are drawn to mathematics per se and are abstract ideas. Winship et al. (American Sociological Review, vol. 49 (1984) pages 512-525) provide evidence that ordinal regression is related to linear regression (Abstract) and is carried out by solving a series of mathematical steps, i.e. is a mathematical algorithm, for solving statistical problems. See page 513 col. 2, par. 3 through page 522 wherein Winship et al. teach the 
	The claims further recite that the algorithms are configured to quantify sinus rhythm, premature atrial contractions, premature ventricular contractions, atrial fibrillation or normal sinus rhythm. This limitation is drawn us using the algorithms to determine a result however this reads on math or mental steps and is therefore an abstract idea.
Claims 1 and 6 further recite synthesizing the results of the algorithms to formulate a single rhythm classification. The step is drawn to a mental process or math and is therefore an abstract idea.
Claims 1 and 6 further recite quantifying interrelation between sinus rhythm, premature contractions, premature, ventricular contractions, atrial fibrillations or normal sinus rhythm. The step is drawn to a mental process or math and is therefore an abstract idea.
Claim 6 recites the results of the plurality of algorithms to formulate a single rhythm classification. This reads on a process that can be performed by the human mind or math. The step of “formulating a single rhythm classification” reads on a mathematical expression. 



Step 2A Prong Two: Consideration of Practical Application
The claims do not recite any additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application because the claims do not satisfy any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The claims recite a heart rhythm recording device which collects the data to be analyzed, however, the recited recording device is not recited as a particular machine which necessitates the implementation of the abstract idea calculations. Rather, the recording device serves as a means of data collection. Claim 1 also recites “a device configured to receive the single rhythm classification and detect Proposed Examiner’s Amendment below.

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite additional elements:
A heart rhythm recording device, as in claims 1 and 6.
A classifier module comprising one or more processors, one or more computer readable tangible storage devices and program instructions, as in claim 1.
Obtaining data as in claims 1 and 6.
An article comprising machine readable media, as in claim 6.
A device that detects arrhythmia based on the single rhythm classification, as in claims 1 and 6.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because heart rhythm recording devices are routine, conventional and well understood as disclosed in the instant specification (par. 0003 and 0011).
Obtaining data from a routine apparatus is considered extra-solution activity as per MPEP 2106.05(g) because data must inherently be collected from some source before it can be analyzed. Also, the heart rhythm recording device is recited with a high degree of generality.
The recited device (interpreted as a generic computer), module (interpreted as a computer) with processors, storage, and machine readable media are a recitation of 

Claims drawn to a signal per se
Claims 6-8 are further rejected under 35 USC 101 because they are drawn to a computer program instructions on computer readable media. The claims recite an “article comprising machine-readable media storing instructions” however the specification does not include a definition of “an article comprising machine-readable media” which excludes a signal or carrier wave. It is noted that a transitory signal such as a carrier wave, or a program, per se, is not a statutory category of invention, as set forth in In re Nuijten (84 USPQ2d 1495 (2007)). The applicants may overcome the rejection by 1) amendment of the claims to be limited to physical forms of computer readable storage media described in the specification or 2) by amending the claimed subject matter to be limited to “non-transitory”, see the notice regarding Computer Readable Media (1351 OG 212 (23 February 2010)).

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Applicants have amended claim 1 to recite “a heart rhythm recording device” and obtaining and then analyzing the data obtained “from the heart rhythm recording device.” Claim 6 recites “so that a device that will be in communication with the processor detects arrhythmia based on the single rhythm classification.”
Regarding claim 1, the device is recited as a routine “additional element” for data collection as described in MPEP 2106.05(g). A review of the specification shows that an aspect of the invention is intended to improve the distinction between Sinus Rhythm, (SR) with ectopy from Atrial Fibrillation and normal SR (NSR)(see par. 0090) when heart beat rhythm is detected and recorded with non-invasive diagnostic devices which need skin electrodes, ECG leads and a digital recording (see par. 0003). This overcomes and improves the challenge of using non-invasive devices due to their low confidence in detecting Atrial Fibrillation (page 2, par. 0003 lines 3-5). Specifically the specification teaches:
Par. [0090] The major finding is improved distinction of SR with ectopy using the dynamical measures. The positive predictive accuracy using either regression models or kNN analysis was 85%, with higher values for the diagnosis ofNSR (96%) and AF (90%).
Applicant’s have cited the decision in Cardionet (Remarks, page 8) explaining how that system accounts for irregular ventricular beats as well as analyzing information regarding the time period between ventricular contractions. However, the instant claims do not actually recite what the results of the multivariate program are, how they formulate a single rhythm classification and then how the device detects arrhythmia Caridonet, the claims should integrate the judicial exception into the practical application of improving a particular device. However, the calculations performed to determine the improved arrhythmia detection are not recited. Therefore, the claims do not integrate the judicial exception into the asserted practical application. In Cardionet, the claims recite identifying variability in beat-to-beat timing. In contrast to Cardionet, the instant claims do not actually recite what is determined in order to arrive at a single rhythm classification which detects arrhythmia. 
Applicants argue that the instant claims are similarly [as in Cardionet] directed to an improved monitoring device and not simply an abstract idea. This argument has not been persuasive because in Cardionet, the court found an improvement to a particular device disclosed in the specification. In contrast, the instant claims still do not recite a particular device, the specification is not directed to a particular device but rather a mathematical method of analyzing heart rhythm, and the improvement is not yet reflected in the claims.

Proposed Examiner’s Amendment:
To reflect the scenario in Cardionet v. Infobionic, it is suggested that claim 1 be amended to recite a particular machine which is improved by the judicial exception. According to the specification, the improvement is realized to non-invasive devices (not particular) such as heart rhythm recording apparatuses which include ECG leads (particular). It is suggested the claims recite a heart rhythm recording device comprising ECG leads. 
at least one of the regression models or kNN analysis, and then any of the other additional algorithms recited. Such would reflect the improvement taught by the specification. 
Furthermore, it is suggested that the “device” be recited as a processor to specify the type of device. The suggestion is to recite a processing device in communication with the heart rhythm recording device, wherein the processing device receives the signal rhythm classification and detects arrhythmia based on the single rhythm classification.

Claim Rejections - 35 USC § 112-2nd paragraph
The instant rejection is maintained and modified in view of Applicant’s amendments.

Upon further consideration, the instant rejection is necessitated.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1, recites a third program which calculates “a plurality of parameters … limited to heart rate dynamics of the time series, the heart rate dynamics including … entropy measure .. a quantitative measure of fractal-like scaling properties, and .. a local dynamics..” It is not clear which parameters are being analyzed using the multivariable algorithms because it is not clear what “the plurality of parameters limited to” is intended to mean. The “plurality of parameters limited to heart rate dynamics” is interpreted as “the plurality of parameters consisting of heart rate dynamics.” Appropriate clarification is needed.  Claim 6 recites the same limitation and also needs clarification.
Claim 1 has been amended to recite that the plurality of multivariate algorithms are “configured to quantify interrelation between any two or more of sinus rhythm, premature atrial contractions, premature ventricular contractions, atrial fibrillation or normal sinus rhythm.” It is not clear how this newly added limitation is intended to limit the claim because an actual step of calculating an interrelation between any two or more of sinus rhythm, premature atrial contractions, premature ventricular contractions, atrial fibrillation or normal sinus rhythm is not recited. The claims only recite that the multivariate algorithms are configured to quantify interrelation without reciting an active process of performing such a calculation. Furthermore, the next clause recites instructions to synthesize the results of the plurality of multivariable algorithms into a single rhythm classification. It is not clear if these “results” are an outcome of the 
Claims 1 and 6 recite instructions to analyze “via a plurality of multivariable algorithms” the obtained data for heart rhythm and plurality of parameters calculated by the previous instructions. It is not clear what process is intended by the “via”. Are the obtained data and parameters used to train the algorithms; are the obtained data and parameters input into the algorithms; or do the algorithms produce additional data that is then somehow compared or combined with the obtained data and parameters? While not explicitly a “use” type claim as described in MPEP 2173.05(q), the claim is not clear as to how the obtained data and parameters are analyzed or the process step intended by “via” (i.e. using) a plurality of multivariable algorithms. The process carried out by the fourth program are not clear.
Claim 6 recites “so that a device that will be in communication with the processor detects arrhythmia based on the single rhythm classification.” It is not clear what structure or process to further limit the “article comprising machine-readable media” is intended with this limitation.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
The issues with 112(b) have not been cured and the amendments have introduced additional issues having lack of clarity. The rejection is therefore being maintained.

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. Seem PEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Anna Skibinsky/
Primary Examiner, AU 1631